Case: 16-50988      Document: 00514119818         Page: 1    Date Filed: 08/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 16-50988
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         August 17, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

GONZALO HERNANDEZ-ALAMILLA, also known as Gonzalo Hernandez,
also known as Gonzalo Bryan Hernandez, also known as Gonzalo Alamilla,
also known as Gonzalo Almailla-Hernandez, also known as Chaka,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:15-CR-215-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Gonzalo Hernandez-Alamilla has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Hernandez-Alamilla has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50988     Document: 00514119818     Page: 2   Date Filed: 08/17/2017


                                  No. 16-50988

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.
      Nevertheless, counsel asserts that there is a clerical error in the written
judgment because it does not include “Aiding and Abetting” in the description
of the nature of the offense, nor does it include “18 U.S.C. § 2” as a violated
statutory provision. Even without the inclusion of “Aiding and Abetting,” the
judgment correctly describes the nature of the offense, and thus this omission
need not be corrected. See United States v. Rabhan, 540 F.3d 344, 348 (5th
Cir. 2008). However, it will not prejudice the Government if the district court
corrects the judgment on remand to include “18 U.S.C. § 2” in the list of violated
provisions. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. The case is REMANDED to the district
court for the limited purpose of correcting the judgment to add “18 U.S.C. § 2”
to the list of violated statutory provisions. See FED. R. CRIM. P. 36.




                                        2